AFFIRM; and Opinion Filed May 3, 2013.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00125-CR

                               JAMES EARL MILES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F09-33695-L

                               MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Lang-Miers

   James Earl Miles appeals his conviction for aggravated assault with a deadly weapon. In a

single point of error, appellant contends the trial court lacked jurisdiction to hear the case and

render judgment. We affirm the trial court’s judgment. The background of the cases and the

evidence admitted at trial are well known to the parties, and we therefore limit recitation of the

facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4

because the law to be applied in the cases is well settled.

   Appellant waived a jury and pleaded guilty to aggravated assault with a deadly weapon, a

knife and a bottle. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court deferred
adjudicating guilt, placed appellant on five years’ community supervision, and assessed a $1,500

fine. The State later moved to adjudicate guilt, alleging appellant violated the conditions of his

community supervision. Appellant pleaded true to the allegations in a hearing on the motion.

The trial court found the allegations true, adjudicated appellant guilty, and assessed punishment

at ten years’ imprisonment.

   In his sole issue, appellant contends the Criminal District Court No. 5 lacked jurisdiction

over the case because it was not properly transferred to the court’s docket. The indictment was

returned in the 195th Judicial District Court. However, the record contains no order transferring

the case to the Criminal District Court No. 5, where the case was heard and the judgment was

rendered.

   A grand jury formed and impaneled by a district judge inquires into offenses liable to

indictment and hears testimony before voting on whether to indict an accused. TEX. CODE CRIM.

PROC. ANN. arts. 20.09, 20.19 (West 2005); Ex parte Edone, 740 S.W.2d 446, 448 (Tex. Crim.

App. 1987). After the conclusion of testimony, the grand jury votes “as to the presentment of an

indictment.” TEX. CODE CRIM. PROC. ANN. art. 20.19. Following presentment, an indictment is

filed in a court with competent jurisdiction, i.e., jurisdiction to hear the case. See Hultin v. State,

171 Tex. Crim. 425, 351 S.W.2d 248, 255 (1961).

   In counties having two or more district courts, the judges of the courts may adopt rules

governing the filing, numbering, and assignment of cases for trial, and the distribution of the

courts’ work they consider necessary or desirable to conduct the business of the courts. See TEX.

GOV’T CODE ANN. § 24.304 (West 2004); see also TEX. GOV’T CODE ANN. § 74.093 (West Supp.

2012) (addressing adoption of local rules of administration to provide, in part, for assignment,

docketing, transfer, and hearing of all cases). Thus, a specific district court may impanel a grand



                                                 -2-
jury, but it does not necessarily follow that all cases returned by that grand jury are assigned to

that court. See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.-Dallas 2005, pet. ref’d).

   Here, while the record shows the grand jury that returned the indictment was presided over

by the 195th Judicial District Court, the case was thereafter filed in the Criminal District Court

No. 5. We take judicial notice that both of these courts are located in Dallas County. Nothing in

the record indicates the case was ever filed in or appeared on the trial docket of the 195th

Judicial District Court. Because the Criminal District Court No. 5 had jurisdiction to hear

appellant’s case and render the judgment, we resolve appellant’s sole issue against him.

   We affirm the trial court’s judgment.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130125F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JAMES EARL MILES, Appellant                        Appeal from the Criminal District Court
                                                   No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00125-CR       V.                        F09-33695-L).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Bridges participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 3, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -4-